Citation Nr: 1635403	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June to  November 1964 and June to August 1966.  

This case was previously before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2015 decision, the Board reopened claims for service connection for an acquired psychiatric disorder, headaches, and residuals of a head injury, and remanded the reopened claims for de novo adjudication.  

The claims for service connection for headaches and residuals of a head injury  addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against a conclusion that an acquired psychiatric disorder is the result of service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veteran's Claims (Court) Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service"  includes:  ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs), to include the reports from the examinations conducted at separation from both periods of ACDUTRA, do not reflect the presence of a psychiatric disability.  The appellant did not report having a psychiatric disability on a histories collected at both separations, and specifically denied having a history of depression or excessive worry or "nervous trouble of any sort" on both occasions.   

After service, the appellant filed a claim for service connection for a psychiatric disability in March 1980.  The appellant was referred for a VA psychiatric consultation in October 1980, at which time he described physical complaints, anger, feelings of anxiety, and suspicions about others making fun of him behind his back.  He did not at that time relate any psychiatric problems to service.  Findings from a psychiatric evaluation at that time included a full affect and no disorder in stream of thought.  The examiner noted that the appellant's descriptions had a histrionic quality.  No psychiatric disorder was diagnosed at that time, and the appellant's claim for service connection for a psychiatric disability was ultimately denied by a March 1984 Board decision.  

Thereafter, the evidence includes VA outpatient treatment reports dated through December 2013 that do not reflect treatment for a psychiatric disability but do include an impression of cannabis abuse.  These reports included negative neuropsychiatric evaluations in August 2009, April 2010 and March and October 2011.   

At the December 2015 psychiatric examination conducted pursuant to the October 2015 Board remand, the diagnoses on Axis I were limited to cannabis abuse.  The mental health history recorded by the examiner, who also noted that he had reviewed the appellant's VA electronic record, reflected the appellant reporting that he saw a psychiatric or counselor "once so long time ago [sic]."  The examiner noted that no "medical evidence of a psychiatric intervention was found" and that the appellant denied a history of inpatient psychiatric treatment.  The appellant related no psychiatric problems to service, but reported worry about economic problems.  No other neuropsychiatric symptomatology was reported.  The mental status examination was essentially normal aside from some recent memory difficulties and superficial insight and judgment.  

Following the December 2015 examination, the VA psychiatrist found that it was less likely than not that the appellant had a psychiatric disability that was the result of service.  The rationale provided for this opinion was as follows. 

After careful review of [the VA electronic file] and medical records, it was found that there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to the military service, there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during [] military service[,] there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment within one year after discharge from the military service [and], there is no evidence of current psychiatric intervention.  It is worth to mention that cannabis use disorder is due to [the appellants'] willful misconduct and not related to military service.  It is a result of [the appellant's] decisions.  

This above opinion is not contradicted by any other medical evidence or opinion or record, and the Board finds this opinions to be definitive as to the matter of whether the appellant has a current psychiatric disability that is the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  With respect to the discussion in this opinion about cannabis abuse, the psychiatrist was correct that the appellant's use of cannabis to the point of addiction is considered willful misconduct, thereby precluding a grant of service connection for such abuse.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(c)(3) (2015).  

With respect to the appellant's contentions, he specifically denied having psychiatric problems at separation from both periods of ACDUTRA, and it was not until the filing of his claim in 1980, well over 10 years after service, that the appellant first related a psychiatric disorder to service.  As such, the undersigned finds these contentions to not be credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Moreover, the appellant did not relate psychiatric symptoms to service at the October 1980 VA psychiatric evaluation, which further casts doubt on the appellant's credibility because this history was recorded for neutral (treatment/evaluation) purposes, and is inconsistent with the appellant's assertions in connection with this appeal-which were made not for neutral purposes but in contemplation of the receipt of monetary benefits.  Caluza, supra.  
 
Aside from any credibility issues, to whatever extent the assertions of the appellant (to include through his representative) are being advanced in an attempt to establish that the appellant has a psychiatric disability that is related to service, and not the result of his willful misconduct, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether any of the disabilities at issue are etiologically related to service is a complex matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to whether the appellant has a psychiatric disability that may be related to service, and not his willful misconduct, is a complex question for which the appellant lacks adequate training in the field of mental health to address.  As his lay assertions in this regard have no probative value, the appellant can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the appellant's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for an acquired psychiatric disorder is denied. 

REMAND

The Board finds that a remand of the claims for service connection for headaches and residuals of a head injury is necessary in order to ensure that there is a complete record upon which to decide these claims to ensure that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The medical history collected in February 1964 in conjunction with the appellant's first period of INACDUTRA was positive for a history of frequent or severe headaches; he was treated for mild headaches during this period of service in June 1964; and the medical history collected in November 1964 in conjunction with separation from the appellant's first period of INACDUTRA was also positive for a history of frequent or severe headaches.  The medical history collected in August 1966 in conjunction with separation from the appellant's second period of INACDUTRA was also positive for a history of frequent or severe headaches, and it was noted therein that the appellant had a history of headaches that began "years ago."  [Reports from an entrance examination or medical history collected prior to the appellant's second period of INACDUTRA are not of record.  This fact notwithstanding, the presumptions with respect to soundness at entrance to service and aggravation do not apply to periods of INACDUTRA or ACDUTRA.  Biggins, supra.] 

The post service evidence includes an October 1980 VA clinical report reflecting frequent headaches.  Thereafter, the record includes June 2004 and July 2005 VA outpatient treatment reports documenting treatment for headaches, with the July 2005 clinical report noting a history of headaches of over ten years.  The record also include an August 2012 MRI report revealing a metallic prosthesis at the base of the brain and perivascular dilations. 

The December 2015 VA examination conducted to address the claim for service connection for headaches and residuals of a head injury pursuant to the Board remand resulted in the conclusion that it was less likely than not that the appellant had a disability related to service.  While this opinion is said to have been preceded by a review of the medical record, the examination reports do no reflect any history provided by the appellant.  Physical examination findings were also not recorded, and the rationale for the opinion was limited to the following:    

The appellant reported headaches upon induction.  But in 1965 he suffered head trauma during an assault that aggravated the condition.  [A reference to injuries, to include a concussion, said by the appellant to have been sustained in an altercation while he was on weekend leave.  See VA Form 21-4176 "Report of Accidental Injury" contained within the STRs, with copies elsewhere in the record]  

The negative nexus opinion above, and the denial of the claims for service connection for headaches and residuals of head injury as reflected by the February 2016 supplemental statement of the case, appear to be premised on the presumption that the head trauma that was said to have occurred in 1965 was not incurred in the line of duty.  The record does not reveal a line of duty determination as to the occurrence, or non occurrence of the reported accident, and a determination with respect to such, to include assessing the credibility issues involved, is more properly within the province of adjudicators than medical personnel.  The AOJ will be requested to make such a determination upon remand as set forth below.   
   
Notwithstanding the matter of the reported head injury during the altercation while on weekend leave, the rationale for the December 2015 opinion does not adequately address the question-particularly in light of the documented treatment for headaches during ACDUTRA and the medical histories reflecting headaches at separation from both periods of ACDUTRA-of whether, irrespective of the impact of the reported head trauma incurred in the altercation, the underlying pathology associated with headaches was increased in severity during a period of ACDUTRA so as to warrant a grant of service connection.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  In addition and as indicated above, the reports from the December 2015 VA examination do not reflect a medical history from the appellant with respect to the disabilities at issue or physical exanimation findings.  Given these deficiencies in the December 2015 VA examination addressing the claims for service connection for headaches and residuals of a head injury, the Board will direct the AOJ to afford the appellant another VA examination to address these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a claimant, VA has a duty to ensure that the examination is adequate for evaluation purposes.);
 
Accordingly, the case is REMANDED for the following action:

1.  Make a formal line of duty determination with respect to the occurrence, or non occurrence, of the reported head injury, to include whether it involved misconduct by the appellant, sustained in an altercation during weekend leave from the military.  

2.  Schedule the appellant for a VA examination to address the claims for service connection for headaches and residuals of a head injury.  The VA electronic record should be provided to the examiner for review.  A medical history from the appellant and clinical findings from the examination should be recorded.  

After reviewing the electronic record, considering the history provided by the appellant, and physical examination, the examiner should respond to the following: 

a) Is it at least as likely as not (a 50% or higher degree of probability), and irrespective of the line of duty determination requested above, that the underlying pre-existing pathology associated with headaches underwent an increase in severity during either period of ACDUTRA?  

b) Consistent with the line of duty determination requested herein, it at least as likely as not (a 50% or higher degree of probability) that the appellant has any residuals of a head injury, other than a headache, that are etiologically related to service?  

A complete rationale for the opinions should be provided, and the rationale for a negative opinion should reflect consideration of any history provided by the appellant, and not be based solely on a determination of a lack of sufficient evidence of relevant in-service disability.   

3.  After completion of the above, the AOJ should readjudicate the claims for service connection for headaches and residuals of a head injury.  To the extent this does not result in a completely favorable resolution of these claims, the AOJ should furnish the appellant and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


